Name: Commission Regulation (EC) No 2866/2000 of 27 December 2000 amending Regulation (EC) No 1898/97 laying down rules of application in the pigmeat sector for the arrangements covered by Council Regulations (EC) No 1727/2000 and (EC) No 3066/95 and repealing Regulations (EEC) No 2698/93 and (EC) No 1590/94 and amending Regulation (EC) No 2332/2000 determining the extent to which applications lodged in October 2000 for import licences for certain pigmeat products under the regime provided for by the Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Bulgaria and Romania can be accepted
 Type: Regulation
 Subject Matter: European construction;  tariff policy;  Europe;  animal product;  foodstuff
 Date Published: nan

 Avis juridique important|32000R2866Commission Regulation (EC) No 2866/2000 of 27 December 2000 amending Regulation (EC) No 1898/97 laying down rules of application in the pigmeat sector for the arrangements covered by Council Regulations (EC) No 1727/2000 and (EC) No 3066/95 and repealing Regulations (EEC) No 2698/93 and (EC) No 1590/94 and amending Regulation (EC) No 2332/2000 determining the extent to which applications lodged in October 2000 for import licences for certain pigmeat products under the regime provided for by the Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Bulgaria and Romania can be accepted Official Journal L 333 , 29/12/2000 P. 0009 - 0013Commission Regulation (EC) No 2866/2000of 27 December 2000amending Regulation (EC) No 1898/97 laying down rules of application in the pigmeat sector for the arrangements covered by Council Regulations (EC) No 1727/2000 and (EC) No 3066/95 and repealing Regulations (EEC) No 2698/93 and (EC) No 1590/94 and amending Regulation (EC) No 2332/2000 determining the extent to which applications lodged in October 2000 for import licences for certain pigmeat products under the regime provided for by the Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Bulgaria and Romania can be acceptedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2290/2000 of 9 October 2000, establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with the Republic of Bulgaria(1), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 2433/2000 of 17 October 2000, establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with the Czech Republic(2), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 2434/2000 of 17 October 2000, establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with the Slovak Republic(3), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 2435/2000 of 17 October 2000, establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Romania(4), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 2851/2000 of 22 December 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with the Republic of Poland and repealing Council Regulation (EC) 3066/95(5), and in particular Article 1(4) thereof,Whereas:(1) Commission Regulation (EC) No 1898/97(6), as last amended by Regulation (EC) No 2072/2000(7), lays down rules of application in the pigmeat sector for the arrangements in the Europe Agreements. It should be amended in line with the provisions on pigmeat products in Regulations (EC) No 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000, (EC) No 2435/2000 and (EC) No 2851/2000.(2) Repayment of import duties on products listed in Parts C, D and E of Annex I to Regulation (EC) No 1898/97 as they existed before entry into force of this Regulation and imported under licences used from 1 July 2000 falls within the scope of Articles 878 to 898 of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(8), as last amended by Regulation (EC) No 2787/2000(9).(3) The provisions in this Regulation for Bulgaria, the Czech Republic, the Slovak Republic and Romania should be applied in parallel with Regulations (EC) No 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000 and (EC) No 2435/2000 from 1 July 2000. The provisions in this Regulation for Poland should be applied in parallel with Regulation (EC) No 2851/2000 from 1 January 2001.(4) Commission Regulation (EC) No 2332/2000(10) determines the quantities, pursuant to Regulation (EC) No 1898/97, available for the period 1 January to 31 March 2001. It should be amended in line with the new annual quantities given in Annex I to this Regulation.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1898/97 is amended as follows:1. The title is replaced by the following text:"laying down rules of application, in the pigmeat sector for the arrangements covered by Council Regulations (EC) No 1727/2000, (EC) No 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000, (EC) No 2435/2000 and (EC) No 2851/2000 and repealing Regulations (EEC) No 2698/93 and (EC) No 1590/94."2. The first paragraph of Article 1 is replaced by the following text:"All imports into the Community under the arrangements laid down in Regulations (EC) No 1727/2000, 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000, (EC) No 2435/2000 and (EC) No 2851/2000 of products covered by group Nos 1, 2, 3, 4, H1, 7, 8, 9, T1, T2, T3, S1, S2, B1, 15, 16 and 17 provided for in Annex I to this Regulation shall be subject to presentation of an import licence."3. Parts B, C, D, E and F of Annex I are replaced by Annex I to this Regulation.Article 2Annex II of Regulation (EC) No 2332/2000 is replaced by Annex II to this Regulation.Article 3This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply with effect from 1 July 2000. However, for imports from the Republic of Poland, Articles 1 and 2 are applicable from 1 January 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 December 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 262, 17.10.2000, p. 1.(2) OJ L 280, 4.11.2000, p. 1.(3) OJ L 280, 4.11.2000, p. 9.(4) OJ L 280, 4.11.2000, p. 17.(5) OJ L 332, 28.12.2000, p. 7(6) OJ L 267, 30.9.1997, p. 58.(7) OJ L 246, 30.9.2000, p. 34.(8) OJ L 253, 11.10.1993, p. 1.(9) OJ L 330, 27.12.2000, p. 1.(10) OJ L 269, 21.10.2000, p. 11.ANNEX I"B. Products originating in Poland>TABLE>C. Products originating in the Czech Republic>TABLE>D. Products originating in the Slovak Republic>TABLE>E. Products originating in Bulgaria>TABLE>F. Products originating in Romania>TABLE>"ANNEX II"ANNEX II>TABLE>"